Citation Nr: 1336094	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  08-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for residuals of a chip fracture, L5, with traumatic arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, right knee.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007 and April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the October 2007 rating decision, the RO granted service connection for degenerative joint disease, left knee, and assigned a 0 percent disability rating, effective June 17, 2003 and granted service connection for degenerative joint disease, right knee, and assigned a disability rating of 0 percent, effective June 17, 2003.  In a July 2011 rating decision, the RO granted a higher disability rating of 10 percent for degenerative joint disease, left knee, effective June 17, 2003, and granted a higher disability rating of 10 percent for degenerative joint disease, right knee, effective June 17, 2003.  Thus, the Board recharacterized the issues as they appear on the first page of this remand, and the Veteran's claims remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).  

In August 2010, the Board remanded the issues on appeal to include the issue of entitlement to a total disability rating for individual unemployability (TDIU).  A July 2011 rating decision granted the issue of entitlement to a TDIU, effective July 31, 2003.  This action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).  In this respect, the Board notes that the issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, id., the United States Court of Appeals for Veterans Claims (Court) held that a request for a TDIU whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Here, the Veteran's claims for increased ratings were initiated years after the assigned effective date for a TDIU.  Therefore, the issue of entitlement to a TDIU is no longer before the Board.  

In April 2010, the Veteran testified during a travel board hearing before a Veterans Law Judge (VLJ), who is no longer employed with the Board.  A transcript of the hearing is associated with the claims file.  In January 2012, the Veteran was sent a letter notifying him that the VLJ who conducted the hearing was no longer employed by the Board and asked him if he wished to have another hearing.  The letter stated that if he did not respond within 30 days from the date of the letter that the Board will assume that he did not want another hearing.  The Veteran did not respond and, therefore, the Board finds that he does not want another hearing.

As indicated by the August 2010 remand, the issue of entitlement to service connection for depression claimed as secondary to his service-connected disabilities was raised by the record, but was not adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue was referred to the AOJ for action.  This was not accomplished.  Therefore, the issue of entitlement to service connection for depression claimed as secondary to service-connected disabilities is again REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In August 2010, the Board remanded the Veteran's claims for additional development.  Pursuant to the remand, the Veteran was afforded adequate VA examinations with respect to his service-connected disabilities that complied with the remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate; see also Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  In addition, the RO requested all private treatment records from Jefferson Radiology and the records are associated with the claims file.  Thus, the remand was completed with respect to this directive.  See Stegall, id.  

Unfortunately, the Board must remand the Veteran's claims for additional development to include compliance with the August 2010 remand.  

First, in the August 2010 remand, the Board requested that the Veteran be asked to identify "all health care providers that have treated or evaluated him for his orthopedic disabilities since March 2009."  In response, the Veteran submitted VA Forms 21-4142, Authorization and Consent to Release Information from the Department of Veterans Affairs, for Tameka Brooks, APRN and Jefferson Radiology.  As noted above, the Jefferson Radiology records were obtained and associated with the claims file as well as records pertaining to treatment from Tameka Brooks.  However, in correspondence received in September 2010 and October 2010, the Veteran's representative stated that all treatment since March 2009 has been provided by the West Haven VA Medical Center.  The most recent VA treatment records are dated in March 2009.  There is no indication that the RO/AMC attempted to obtain these identified records.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  Therefore, the records must be obtained.

In addition, the Veteran submitted a VA Form 21-4142 identifying medical treatment from the Newington VA outpatient clinic (1966 to 2003), Dr. Howard Lantner, Dr. William Lewis, Jefferson Radiology, and Dr. Steven C. Shifreen.  The Board notes that a remand for a request for VA treatment records from Newington VA outpatient clinic is not required.  The Veteran's claim for an increased rating for his service-connected spine disability was not received until 2007 and the Veteran's service-connected knee disabilities have been rated since June 2003.  The claims file contains records from the West Haven VAMC (which includes records from the Newington clinic) from 1996 to 2004.  Any records earlier than 1996 would not be relevant with respect to the adjudication of the increased rating claims before the Board.  See 38 U.S.C.A. § 5103A (b) (". . . the Secretary shall make reasonable efforts to obtain relevant records. . ." (emphasis added)); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Likewise, all records from Jefferson Radiology have been obtained and the Veteran's representative stated that the Veteran has not received private medical treatment since March 2009.  Therefore, another request for records from Jefferson Radiology is not required.  Id.  However, the RO/AMC must request the identified records from Dr. Howard Lantner, Dr. William Lewis, and Dr. Steven C. Shifreen.

The Board's August 2010 remand also requested that the claims for entitlement to a disability rating in excess of 50 percent for residuals of a chip fracture, L5, with traumatic arthritis, entitlement to an initial compensable rating for degenerative joint disease of the right knee, and entitlement to an initial compensable rating in for degenerative joint disease of the left knee be referred to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2013).  This was not accomplished.  The Board observes that the July 2011 rating decision granted a higher initial rating of 10 percent for degenerative joint disease, right knee and assigned a higher initial rating of 10 percent for degenerative joint disease, left knee.  Regardless of this action, as the RO/AMC was requested to refer the claims to the Director of Compensation Service for extraschedular consideration, referral must be completed on remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the West Haven VAMC, to include associated outpatient clinics, from March 2009 to the present.  All attempts to obtain these records must be documented in the claims file and the Veteran notified of any negative response.  

2.  Request all records from Dr. Howard Lantner, Dr. William Lewis, and Dr. Steven C. Shifreen, as identified by the Veteran on the VA Form 21-4142 received in November 2010.  If additional information is required from the Veteran or separate VA Forms 21-4142 for each provider, enclose VA Forms 21-4142 for each provider and request that the Veteran complete a separate form for each identified health care provider.  Allow an appropriate amount of time for response.  

3.  Refer the issues of entitlement to a disability rating in excess of 50 percent for residuals of a chip fracture, L5, with traumatic arthritis, entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, and entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, to the Director of Compensation Service for consideration as to whether higher ratings on an extraschedular basis are warranted.  

4.  After completing any other development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


